 1   RICHARD A. WRIGHT, ESQ.
     Nevada Bar No. 886
 2   WRIGHT MARSH & LEVY
 3   300 S. Fourth Street, Suite 701
     Las Vegas, NV 89101
 4   Phone: (702) 382-4004
     Fax: (702) 382-4800
 5   rick@wmllawlv.com
 6   Attorney for Tyson Lamar Jones
 7                                     United States District Court
 8                                         District of Nevada
 9   United States of America,                             Case Nos. 2:12-cr-00363-JCM-GWF
                                                                     2:17-cr-00079-JAD-NJK
10                  Plaintiff,
11                                                         STIPULATION AND ORDER FOR
            v.                                             RELEASE ON SUPERVISION WITH
12   Tyson Lamar Jones,                                    CONDITIONS
13                  Defendant.
14
15
            At the initial appearance for both cases for Mr. Jones on August 16, 2019 counsel for
16
     Mr. Jones and the United States, in consultation with U.S. Probation officers, agreed to a
17
     detention order which would be modified by stipulation to place Mr. Jones in a Residential
18
     Re-Entry Center when a placement became available. The parties so informed Magistrate
19
     Judge Ferenbach and he stated that the Court was predisposed to grant said stipulation when
20
     presented.
21
            Therefore, having been informed by U.S. Probation on August 23, 2019 that a
22
     placement is available, it is hereby STIPULATED and AGREED, by and between Richard
23
     Anthony Lopez, Assistant United States Attorney, and Richard A. Wright, Wright Marsh &
24
     Levy, counsel for Tyson Lamar Jones, that Defendant be released from custody and placed
25
     back on federal supervision under the same conditions previously imposed with the additional
26
     ///
 1   condition that Mr. Jones be placed in Residential Re-Entry Center upon release for up to 30
 2   days.
 3           DATED this 23rd day of August, 2019.
 4
 5    WRIGHT MARSH & LEVY

 6
      By: /s/ Richard A. Wright                      /s/ Richard Anthony Lopez
 7    RICHARD A. WRIGHT, ESQ.                        RICHARD ANTHONY LOPEZ, ESQ.
 8    300 S. Fourth Street, Suite 701                Assistant U.S. Attorney District of Nevada
      Las Vegas, Nevada 89101                        501 Las Vegas Boulevard South Suite 1100
 9    Attorney for Mr. Jones                         Las Vegas, Nevada 89101
                                                     Counsel for the United States of America
10
11
12                                                       IT IS SO ORDERED.
13
14
                                                         United States Magistrate Judge
15                                                                    23rd
                                                         Dated this       day of August, 2019.
16
17
18
19
20
21
22
23
24
25
26
                                                    2
